Citation Nr: 1454062	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-38 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to exposure to Agent Orange, service-connected diabetes mellitus or service-connected coronary artery disease (CAD). 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to May 31, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for hypertension.  It is also on appeal from a February 2011 rating decision from the RO in Lincoln, Nebraska, which denied a TDIU.  The Veteran has a schedular 100 percent evaluation, effective May 31, 2012.  

The RO in Chicago has jurisdiction of the claims file.  

The issue of service connection for hypertension, claimed as secondary to exposure to Agent Orange, service-connected diabetes mellitus or service-connected CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2006, the Veteran submitted a claim for service connection for PTSD.  

2.  On July 20, 2009, the Veteran submitted a claim for service connection for peripheral neuropathy of the upper and lower extremities.  

2.  A January 8, 2010, rating decision granted entitlement to service connection for peripheral neuropathy, right upper extremity; peripheral neuropathy, left upper extremity; peripheral neuropathy, right lower extremity; and peripheral neuropathy, left lower extremity; each grant was effective July 20, 2009.  

3.  The Veteran submitted a claim for an informal claim for TDIU on April 15, 2010; at that time, he was precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from July 20, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran has a combined 100 percent schedular evaluation, effective from May 31, 2012.  He contends that he is entitled to a TDIU prior to that date.  

The Veteran's current service-connected disabilities are CAD, evaluated as 60 percent disabling; PTSD, evaluated as 50% disabling; peripheral neuropathy, right upper extremity, evaluated as 30% disabling; diabetes mellitus, type II, to include erectile dysfunction, evaluated as 20% disabling; peripheral neuropathy, left upper extremity, evaluated as 20% disabling; peripheral neuropathy, right lower extremity, evaluated as 20 percent disabling; and peripheral neuropathy, left lower extremity, evaluated as 20 percent disabling.  

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  In Mayhue v. Shinseki, 24 Vet. App. 273, 280 (2011), the Court determined that a request for TDIU is also part of an original claim for service-connected benefits where evidence of unemployability is submitted within one year of the rating decision granting entitlement to service connection.  

Turning to the procedural history of this claim, on August 30, 2006, the Veteran submitted a claim of service connection for PTSD.  That claim was ultimately granted in a March 2012 rating decision, with an effective date of August 30, 2006.  

In a March 2009 rating decision, service connection was granted for diabetes mellitus, effective October 17, 2008.  Medical evidence at that time included a January 2009 VA examination in which the examiner specifically noted that the Veteran's diabetes mellitus had no effect on his occupational functioning.  

On July 20, 2009, the Veteran submitted a claim for service connection for peripheral neuropathy of the upper and lower extremities.  A January 8, 2010, rating decision granted entitlement to service connection for peripheral neuropathy, right upper extremity; peripheral neuropathy, left upper extremity; peripheral neuropathy, right lower extremity; and peripheral neuropathy, left lower extremity.  Each grant was effective July 20, 2009.  

The Veteran submitted an informal claim for TDIU on April 15, 2010, within one year of the January 2010 rating decision granting service connection.  The claim consisted of the Veteran's statement "not able to work."  This claim constitutes evidence of unemployability, as it was testimony from the Veteran that his service-connected disabilities rendered him unemployable.  Thus, the Board considers that the Veteran's July 20, 2009, claim for service connection for peripheral neuropathy of the upper and lower extremities also constitutes his claim for a TDIU.  Mayhue, supra.

In response to notice from the RO in connection with his April 2010 informal claim for TDIU, the Veteran submitted a formal claim on August 23, 2010.  On the application, he reported that he last worked for the Post Office in October 2008, had a high school education and had not had any other education or training.  

In the February 2011 rating decision, the RO granted service connection for CAD and assigned an effective date of August 30, 2006, noting the evidence of the condition was obtained in connection with the claim for PTSD that was received on that same date.  

The Board finds that the basic schedular requirements for consideration of a TDIU rating were met July 20, 2009.  38 C.F.R. § 4.16(a).  The January 8, 2010, rating decision resulted in a combined evaluation of 80 percent, effective July 20, 2009.  The effective date for the 80 percent evaluation was later revised even earlier, to October 17, 2008.    

The Board further finds that at the time of the Veteran's July 20, 2009, claim his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  

In this regard, a November 2008 statement from the Veteran's treating VA PTSD clinical psychologist provided that the Veteran's PTSD symptoms rendered the Veteran "severely disabled" for work and normal social and family relationships.  At that time, service connection has not been granted for PTSD.  A January 2009 VA examination included the Veteran's report that he was unable to work because of his cardiac disability; however, at that time, service connection has not been granted for that condition.  

A March 2009 Social Security Administration (SSA) Determination found that the Veteran was disabled as of October 2008.  His primary diagnosis was peripheral vascular (arterial) disease, for which he is not service-connected.  His secondary diagnosis was chronic ischemic heart disease [CAD], for which he is now service-connected.  This SSA Determination shows that as of October 2008 the Veteran's now service-connected CAD caused at least some of his unemployability.  

During a September 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was unemployable due to his service-connected CAD and PTSD.  He stated that he had worked for all but 3 or 4 years post-service at the Post Office.  He moved boxes there, weighing from 50 to 70 pounds.  He had been fired from the railroad after 3 or 4 years.  He did not graduate from high school and had no training other than from the Post Office.  The Veteran testified that he has difficulty getting along with people, including his siblings and children, and thus thought he would be unable to work in an office.  

The Veteran worked until October 2008 so the August 2006 effective date for the grant of service connection for PTSD cannot be the effective date for TDIU.  The October 2008 effective date of the grant of service connection for diabetes mellitus is also not applicable because the medical evidence at that time showed that condition has no effect of the Veteran's occupational functioning.  Applying the relevant law to the foregoing evidence, the Board finds that the Veteran is entitled to a TDIU, effective July 20, 2009.  See Mayhue, supra.  The Board has considered an effective date earlier than July 20, 2009.  However, there were no pending claims for an increased evaluation at the time of his July 20, 2009, claim.  See Rice, supra.  


ORDER

A TDIU, effective July 20, 2009, is granted, subject to the rules and regulations governing the award of monetary benefits. 


REMAND

The report of a January 2009 VA examination provides the medical opinion that the Veteran's hypertension was not related to his diabetes, since it predated the diabetes and there was no renal disease.  A May 2013 VA medical opinion relates that it was less likely than not that the Veteran's hypertension was proximately due to service-connected CAD, as there was no credible medical evidence that suggested that CAD was a cause of hypertension.  

These opinions fail to address whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II, or CAD.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds that the opinions are inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hypertension that may be present.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and the results of any tests that are deemed necessary, the examiner should answer the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hypertension was aggravated by the Veteran's service-connected diabetes mellitus, type II?  

(b) Is it at least as likely as not that any currently diagnosed hypertension was aggravated by the Veteran's service-connected CAD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


